 228DECISIONSOF NATIONALLABOR RELATIONS BOARDFRANKLIN COUNTY SUGAR COMPANYandBEET SUGARREFINERY EM-PLOYEES FEDERAL LABOR UNION No. 24792FRANKLIN COUNTY SUGAR COMPANYAND THEFIRST NATIONAL BANKOF COLORADO SPRINGS AND WILLIAM I.HOWBERT,TRUSTEESandBEETSUGAR REFINERY EMPLOYEES FEDERALLABOR UNIONNo.24792.Cases Nos. 19-CA-508 and 19-CA-509. July 15, 1952Decision and OrderOn November 26, 1951, Trial Examiner Howard Myers issued hisIntermediate Report and Recommended Order in the above-entitledproceeding finding that the Respondent Company had engaged in cer-tain unfair labor practices under Section 8 (a) (1) and recommendingthat it take certain affirmative action to remedy such unfair laborpractices.The Trial Examiner further found that Respondent Com-pany and Respondent Trustees had not engaged in other unfair laborpractices in violation of Section 8 (a) (1) and 8 (a) (3) and recom-mended that the complaint be dismissed as to those allegations.Pursuant to the Union's request, filed with all parties, an extensionof time, to January 4, 1952, was granted by the Board for filing of ex-ceptions to the Intermediate Report.On January 4, 1952, the Unionfiled exceptions and a supporting brief with the Washington, D. C.,offices of the Board.Counsel for the Union has informed the Boardthat a copy of these exceptions were sent to counsel for the Respond-ents.No service of the exceptions was made upon the RegionalDirector.On January 7, 1952, the Respondent Company posted thenotice recommended by the Trial Examiner and, on April 15, 1952,effected complete compliance with the recommendations of the Inter-mediate Report.The Board's Rules and Regulations, Series 6, state, in Section102.46, that "immediately upon such filing [of exceptions with theBoard]copies shall be served on each of the other parties."(Em-phasis added.)In Section 102.8, the Rules provide that "the term`party' as used herein shall mean the Regional Director in whose re-gion the proceeding is pending...." 1As the Union did not servethe Regional Director in the instant case with a copy of its exceptions,it is clear that the Union's exceptions have not been filed in accord-ance with the Board's Rules and Regulations.Moreover, as a resultof the failure of the Union to serve the Regional Director, the termsand conditions of the Trial Examiner's recommended order have beencomplied with by the Respondent Company.Accordingly, pursuantto Section 10 (c) of the National Labor Relations Act, as amended,See-Collins Baking Company,83 NLRB 599.100 NLRB No. 40. FRANKLIN COUNTY SUGAR COMPANY229and Section 102.48 of the Board's Rules and Regulations, because theBoard declines to entertain the Union's exceptions, we hereby adoptthe findings, conclusions, and recommendations of the Trial Examineras contained in the Intermediate Report and Recommended Orderattached hereto.OrderIT ISHEREBY ORDEREDthat the Respondent Franklin County SugarCompany, Preston, Idaho, its officers, successors, and assigns shallcease anddesist from interrogating its employees regarding theirunionsympathies, threatening its employees with reprisals if theycontinuetheir union adherence, or in any other manner interferingwith, restraining, or coercing its employees in the exercise of the rightto self-organization, to form labor organizations, to join orassist BeetSugar Refinery Employees Federal Labor Union No. 24792, affiliatedwith American Federation of Labor, or any other labor organization,to bargain collectively through representatives of their own choosing,and toengagein any other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrainfromany or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the amended Act.Inasmuch as the Respondent Company has complied with the af-firmative action recommended by the Trial Examiner, we shall notorder that Respondent Company again post the notice attached to theIntermediate Report as Appendix A.IT IS FURTHERORDEREDthat the allegations in the complaint thatthe Respondent Company discriminated against Adrian Hampton,Charles A. Ransom, Harold W. Gayman, Merlin Durrant, S. R. Jen-sen, J. B. Dursteler, Daniel Johnson, and Frank Van Fleet in viola-tion of Section 8 (a) (3) of the Act, and the entire complaint withrespect to the Respondent Trustees, be, and it hereby is, dismissed.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon two separate charges and an amended charge duly filed by Beet SugarRefinery Employees Federal Labor Union No. 24792, affiliated with AmericanFederation of Labor,herein calledthe Union, the General Counsel of theNational Labor Relations Board, herein respectively called the General Counseland the Board, by the Regional Director for the Nineteenth Region (Seattle,Washington), issued his complaint' on September 17, 1951, against FranklinCountySugarCompany, Preston, Idaho, herein called Respondent Company,and The First National Bank of Colorado Springs and William I. Howbert,IBy order dated September 17, 1951, the aforesaid Regional Director consolidated CaseNo. 19-CA-508 and Case No. 19-CA-509. 230DECISIONSOF NATIONALLABOR RELATIONS BOARDTrustees, herein called Respondent Trustees, and collectively herein called theRespondents, alleging that the Respondents have engaged in, and are engaging in,unfair labor practices affecting commerce within the meaning of Section 8 (a)(1) and (3) of the National Labor Relations Act, as amended, 61 Stat. 136,herein called the Act.Copies of the charges, amended charge, and complaint, together with noticeof hearing thereon, were duly served upon each respondent and upon the Union.With respect to the unfair labor practices, the complaint, as amended at thehearing, alleged that:A. The Respondent Company (1) since September 1950, by means of certainstatements, acts, and conduct of its managerial personnel interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act; (2) on certain stated dates discharged seven employees,2and thereafter refused them reinstatement, because they, and each of them, hadjoined and assisted the Union or had engaged in concerted activities with theircoworkers for the purpose of mutual aid or protection; and (3) denied sicknesspay to Adrian Hampton for the month of February 1951, because he had joinedor assisted the Union or had engaged in protected concerted activities.B. Respondent Trustees discriminatorily discharged Charles A. Ransom onor about March 7, 1951, and thereafter refused to reinstate him, because of hisactivities in behalf of the Union or for engaging in protected activities with theemployees of Respondent Company.The Respondents duly filed separate answers in which each respondent deniedthe commission of the alleged unfair labor practices.Pursuant to notice, a hearing was held in Preston, Idaho, on October 1 and 2,1951, before the undersigned, the duly designated Trial Examiner.The GeneralCounsel and each respondent was represented by counsel ; the Union by an officialthereof.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence pertinent to the issues was afforded the parties.Atthe conclusion of the General Counsel's case-in-chief, Respondents' counsel movedto dismiss the complaint in its entirety or, in the alternative, to dismiss certainportions thereof for lack of proof.Each motion was denied, except the motionwith respect to the discharge of S. R. Jensen upon which decision was reserved.That motion is hereby granted. At the conclusion of the taking of the evidence,Respondents' counsel renewed the motions to dismiss which he had made at theconclusion of the General Counsel's case-in-chief.Decision thereon was reserved.The motions are disposed of in accordance with the findings, conclusions, andrecommendations hereinafter set forth.The parties were then advised thatthey might file briefs with the undersigned on or before October 19, 1951.Abrief has been received from the Union which has been carefully considered bythe undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESSES OF THE RESPONDENTSFranklinCountySugar Company,a Utah corporation,has its principal officein Colorado Springs, Colorado,and operates a beet sugar refinery in Preston,Idaho.The annual purchases of the Respondent Company's refinery receivedfrom points located outside the State of Idaho exceed$150,000.The Respondent2 The complaint,before amendment,alleged that 11 employees had been discriminatorilydischarged. .FRANKLIN - COUNTY SUGAR 'COMPANY231Company's annual sales aggregate in excess of $900,000, of which 75 or 80percent is shipped to points located outside the State of Idaho.The First National Bank of Colorado Springs and William I. Howbert actjointly as trustees under and pursuant to a certain trust agreement made byand between the Respondent Company and five national banks, including TheFirst National Bank of Colorado Springs, whereby the said banks each yearloan the Respondent Company sufficient working capital to enable it to carryon its business for that year.As security for the loans made by the said banks, the Respondent Companyplaces in a certain warehouse at Preston, Idaho, which warehouse the Respond-ent Company leases to the Respondent Trustees, all the sugar it refines duringthe year.The leased warehouse is under the complete supervision and controlof the Respondent Trustees during the period when there is sugar therein pledgedto the Respondent Trustees.The said banks, loan the Respondent Company 80 percent of the marketvalue of the refined sugar placed in the said warehouse by the Respondent Com-pany and the custodian permits no sugar to be withdrawn therefrom unless anduntil he receives instructions from the Respondent Trustees to allow with-drawals.Withdrawals are permitted only as and when Respondent Companyreimburses the Respondent Trustees the full amount of the loan which had beenborrowed on the withdrawn sugar.The Respondents concede for the purposes of this proceeding, and theundersigned finds, that they are, and each is, engaged in commerce within themeaning of the Act.II.THE ORGANIZATION INVOLVEDBeet Sugar Refinery Employees Federal Labor Union No. 24792 is a labororganization admitting to membership employees of the Respondent Company.III.THE UNFAIR LABOR PRACTICES OF THE RESPONDENT COMPANYA. Background 3The Union commenced an organizational drive among the RespondentCompany's intercampaign (year-round) employees in the fall of 1950.'In an effort to thwart the employees' unionizational activities, ThomasHeath, the Respondent Company's vice president and general manager, inSeptember 1950, assembled the refinery, agricultural, and clerical employees andstated to them, among other things, according to the credited testimony ofEmployee Harold W. Gayman, that the company "could not afford" a union ;that its advent into the plant would increase production costs which the companySince the events detailed in this section occurred 6 months prior to the service of theoriginal charge upon RespondentCompany they do not constituteunfair labor practices.Theyare material and relevant,however, to a considerationof Respondent Company'sconduct and practicessubsequent to the6 months' period and to a determination of theissuesraised by the pleadingshereinregarding events which transpired after the permissiveperiod.Cf.N. L. R. B. v. Pennsylvania Greyhound Lines, Inc.,303 U. S. 261;N. L. R. B. v.Pacific GreyhoundLines,Inc.,303 U. S. 272;N. L. R. B. v. Newport NewsShipbuilding iEDry DockCo., 30 U. S. 241.were being organizedby Beet SugarRefinery EmployeesFederal Labor Union No.23818.Shortly after that Union had won a Board-conductedelection and the Board had issued its certificate(dated February 19, 1951)certifying itas the collective bargaining representative of the employees here involved,Beet SugarRefinery Employees Federal Labor Union No.24792 was chartered and the said employeesimmediatelyaffiliatedthemselves with that organization.For the sake of brevity No.23813 andNo. 24792 will be referred to herein as "the Union." 232DECISIONS OF NATIONALLABOR RELATIONS BOARDcould not stand ; and that if the Union successfully organized the employeesthe refinery would probably close its doors within the course of a few years.Employee Victor Christenson credibly testified that on or about September27,Heath said to him, "I hear you boys have been messing around again withthis union.', I don't know what your idea is, but I hear you are raving aboutno compensation or sick leave.We can't afford to have a union in our smallplant, our company can't afford it."Christenson further credibly testified thatduring the afore-mentioned conservation he asked Heath whether he wouldbe able to vote in the forthcoming Board election if he were at the Mt.Clemons, Michigan, plant a and that Heath replied, "There will be no vote atthis sugar mill."Employee Merlin W. Durrant credibly testified, and without contradiction,that in September 1950, he had a conversation with Heath during which, toquote Durrant, Heath "asked me if I realized what I was involved in" and thatHeath then stated, to further quote Durrant, "he felt I was quite young forsome of the things I was trying to do . . . that probably I didn't realize howserious is was to organize a union in a plant of such small means."On October 5, 1950, L. H. Fullmer, a then American Federation of Labororganizer, notified Heath by telephone that the Union represented a majorityof the intercampaign employees and then requested an appointment withHeath.The latter invited Fullmer to come to his refinery office the followingday.When Fullmer arrived at the refinery on October 6, Heath was in conferencewith the president of the Beet Growers Association, an employers' organization.Heath nevertheless invited Fullmer into the conference, introduced him tothe Association's official, and during the course of the conservation whichthen ensued between the three, Heath remarked, according to Fullmer's creditedtestimony, that the Union's attempt to organize the Respondent Company'semployees would have an adverse effect upon all concerned in that the move-ment would increase the company's costs, would necessitate closing the plant,which closing would be detrimental to the farmers who supply the plant withsugar beets, and to the city of Preston because the employees would lose theirjobs and hence the city would lose a source of revenue.After the association's president had left Heath's office, Fullmer requestedHeath to enter into a consent election agreement.Heath refused, adding, toquote Fullmer's credible testimony, "he would do everything . . . in his powerto prevent a union being in his plant."Fullmer further credibly testified that on October 12, he was informed by someemployees that Heath had gone into "the plant that day, contacting employees,threatening in some cases discharge if they signed union applications, and insome cases asking employees if they h_ had signed, or if they were going tosign . . . and telling them not to join the union" ; that he went to Heath,informed him that such actions were violative of the Act, and requested Heathto discontinue them ; and that Heath replied that he would not only not dis-continue them but also would do everything in his power to discourage the em-ployees from engaging in organizational activities." In 1941 the Union unsuccessfully attempted to organize certain employees of theRespondent Company.For many years prior to 1950,the Respondent Company operated a sugar beet refineryat Mt. Clemons, Michigan,to which place the Respondent Company sent, during the busyseason(normally from early October to the latter part of November),some of its Prestonrefinery key men. FRANKLIN COUNTY SUGAR COMPANYB. Interference, restraint, and coercion233Pursuant to the Board's Decision and Direction of Election,' dated January 15,1951, the Regional Director for the Nineteenth Region scheduled the election forthe followingFebruary 7. In order to defeat the Union at the polls, Heath en-gaged in certain proscribed activities.Thus, according to the undenied andcredible testimony of employee Joseph Stone, Heath called him into his privateoffice shortly before the said election, and there the following ensued :He (Heath) asked me if I had seen those bulletins-those signs out hang-ing around, stating that there would be an election, and I told him yes; andhe told me that he had me counted on his list as being with the company,and asked me if he could rely on that. .... I told him I didn't make anycommitments to no one in regards to that. .. .Christenson testified credibly, and without contradiction, that sometime inFebruary, but prior to the Board election, Heath said to him, "I hear that youboys are having a meeting in town, and I hear that you blatted out and invitedall our boys to attend your meeting. . ..You go right on to this meeting, andlisten to Mr. James (the president of the International Council of Sugar Workersand Allied Industries Unions and also an American Federation of Labor organ-izer), and before long Mr. James will be making out your check."The undersigned finds that by Heath's inquiry of Stone in February 1951, ifhe could rely on Stone "being with the company," which inquiry, in the contextin which it was made, was tantamount to asking Stone how he intended to voteat the scheduled Board election,' and by Heath's remarks to Christenson, in thesame month, regarding a meeting the employees had planned with James, whichremarks clearly contained a threat of reprisal if Christenson continued hisunion activities, the Respondent Company interfered with, restrained, andcoerced its employees in violation of Section 8 (a) (1) of the Act.C. Thealleged discriminatory dischargesOn April 2, 1951, Heath assembled the employees of the various departmentsand informed them that the Respondent Company's 1951 contractsfor beet sugaracreage with the neighboring farmers were far below normal and therefore itmight be necessary to lay off 11 intercampaign employees within the nearfuture. -Heath added that if a layoff occurred it would be made on the basisof seniority.He then suggested that if any employee, whether he be a refineryor anagricultural department man, could obtain employment elsewhere, heshould doso in order to cut down the number contemplated to be laid off.Under date of April 6, the Respondent Company wrote identical letters to11 intercampaign employees' stating that their services would be terminatedon April 15.The letters then stated that as soonas jobsopened up, in therefinery they would be recalled in accordance with their respectiveseniorities,but the possibility of recall prior to October was doubtful.Commencing sometime in August and continuing through September, each ofthe 11 laid-off persons was notified to return to his formerjob.Some accepted4 92 NLRB 1341.Such conduct constitutes an unlawful invasion of the employee's right to privacy inhis union affairs.Joy Silk Mills v. N. L. R. B.,185 F.2d 732(C.A. D.C.) ;Standard-Coosa-Thatcher Co.,85 NLRB 1358.' This number included Joseph Stone, LeslieGregory, Heber Taylor,and Marion Winnwho normally left the Respondent Company's employ each spring in order to attend totheirrespective farms. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDreemployment and were immediately put to work. Others declined the offersbecause they were employed elsewhere.Heath testified without contradiction, and the undersigned finds, that for thepast few years the planting and raising of sugar beets in the Cache Valley, inwhich Preston, Idaho, is located, has become less and less attractive to thefarmers ; that because of the farmers' disinclination to raise sugar beets therefineries have suffered ;10 that the farmers have gradually turned to moreprofitable crops; that in 1947, the scarcity of sugar beets was brought to theattention of the United States Secretary of Agriculture who immediately grantedthe farmers a higher guaranteed price for sugar beets ; that it was not until1949;' when the guaranteed price was raised to $14.50 per ton, that the farmersproduceda plentiful supply ofsugarbeets ; that the Korean situation, with theresulting difficulty of securing competent farm hands coupled with the attrac-tiveness of other more profitable crops, caused the farmers to again abandon thesugar beet crops ; that as a result of the farmers' actions, the Respondent Com-pany found itself on March 31, 1951, with but 3,583 acres under contract withthe local farmers compared to 4,648 acres under contract on March 31, 1950; thatthe Respondent Company's total 1951 contracted acreage amounted to 4,347compared to 5,864 acres in 1950; '2 and that because of its inability to obtainmore acreage under contract for the 1951 season, the Respondent Company wascompelled to reduce the number of its intercampaign employees.Heath further testified, and the undersigned finds, that the layoffs were neces-sary because the Respondent Company found itself with too many intercam-paign employees due to the following reasons: (1) It was no longer necessary tosend three or five Preston plant intercampaign employees to its Mt. Clemons,Michigan, plant because that plant ceased operations in November 1950; (2) thatin 1950, the intercampaign employees made extensive repairs to the mill'smachinery and therefore little work on that machinery was necessary in 1951;and (3) that it was able to purchase higher grade lime rock foralmostthe sameprice it cost to mine inferior lime rock at its own quarry, therefore the need forintercampaign help to work the quarry was not present in 1951.There is no dispute as to the foregoing facts.The issue, as it arises from them.turns on the question whether the six persons" here involved were discharged,as the General Counsel contended, in violation of the Act, or whether they weretemporarily laid off for economic reasons as contended by Respondent Company.The question must be resolved against the General Counsel.The uncontroverted evidence clearly shows that when the layoffs were madeinApril 1951, the Respondent Company was faced with a grave economicproblem and the necessity for reducing the intercampaign staff was clearlyapparent.It sought to reduce the number to be laid off by suggesting thatthose who could obtain other employment do so.When this suggestion failed,11 intercampaign employees were laid off on a strict seniority basis.14When jobs10 Formerly there werefive Cache Valleyrefineries.At the presenttime there are buttwo."Therecord indicates,although it is not clear,that the Secretary's guarantee of $14.50per tonwas for the1950 crop.v The 1949 contractedacreage amounted to 4,664 and the 1948 contracted acreage was5,007.13The case of CharlesA. Ransom is discussed separately in section IV.14 The only person notlaid off, although he had less seniority than Daniel Johnson, wasLawrence Mitton.Heath testified without contradiction, and theundersigned finds, thathe transferred Mitton to the agriculturaldepartmentinstead of layinghim off becauseMitton was an experienced agriculturistand avacancy existed in thatdepartment whichMitton wasable to fill.Moreover,Ivan Olsen,who wasnumber 6on the seniority list,was transferred to the agricultural department at the same timeMittonwas and for thesame reason. FRANKLIN COUNTY SUGAR COMPANY235opened up in the summer and fall of 1951, no new employees were hired but thelaid-off persons were recalled.The undersigned is not unmindful of Heath's unconcealed antiunion animus,but the record does not disclose that Heath's antipathy for the Union, or forany other labor organization, played any part in the selection of those to be laidoff.Nor does the record support the Union's contention, as expressed in itsbrief, that the layoffs were made in order to defeat the Union in a UA electionfor which the Union had petitioned the Board. On the contrary, the credibleevidence shows that the Respondent Company was not aware that such a petitionhad been filed until several days after the afore-mentioned April 2 meeting.Moreover, about a month prior to the said layoffs, according to Adrian Hampton'scredited testimony, Master Mechanic Fisher told some employees, "some ofthe boys would be laid off on the fifteenth" of April.As evidence that the layoffs were made in order to discourage membership inthe Union and in order to defeat the Union in a UA election, the General Counseland the Union point to the fact that when Harold W. Gayman, the Union'srecording secretary, received his layoff letter, he requested Heath to permit himto drive a bus to bring Indians u from Arizona to Preston, as he did occasionallyin 1949 and in 1950, and that Heath replied he would give Gayman thatemployment provided Gayman would demit from the Union.Heath testified without contradiction, and the undersigned finds, that in 1949,when Hampton made a trip to bring some Indians to Preston, Hampton wantedto be paid for the "extra time" he was away from Preston ; 16 that because ofHampton's request for additional compensation the agricultural department,under whose exclusive jurisdiction the Indians were transported, decided itwould thereafter select only agricultural department employees, whose work-week was not standardized at 40 hours, to haul the Indians ; that when Gayman,requested the job hauling Indians, he replied, "Now, when they start going afterthe Indians,17 Harold, you might find it necessary to get a demit from the union,so that you won't be affected by this long hour period, so that the agriculturaldepartment might use you" ; and that he made the above-quoted statement to Gay-man because he had been advised that when employees were transferred fromthe refinery to the agricultural department the employees "usually demit fromthe union, so that they are not covered by the" 40-hour per week schedule 18Upon the record as a whole, the undersigned is convinced and finds, that theApril 1951 layoffs were necessitated by economic reasons and hence were notviolative of the Act.Accordingly, the undersigned will recommend that theallegations of the complaint that Harold W. Gayman, Merlin Durrant, S. R. Jen-sen, J. B. Dursteler, Daniel Johnson, and Frank Van Fleet were discharged, andthereafter refused reinstatement, in violation of Section 8 (a) (3) of the Act, bedismissed.D. The alleged discriminatory refisal to give Adrian Hampton sickness payAbout 2 years ago Hampton, who is the Union's financial secretary and whoacted as a unionobserver at the February 1951 Board election, was injured while15Forthe past 2 years the Respondent Company has been transporting Indians fromArizona to work on thefarmswith which it had contracts for sugar beets. In 1949, whenthe transportation of Indians started, several intercampaign employees were used to drivethe busses to and from Arizona. In 1950, with the advent of a new superintendent ofthe agricultural department, certain employees of that department were used exclusivelyfor that purpose.18 To make the round trip to and from the point in Arizona where theIndians wereobtained, it took about 3 days.17Which is usually in May or June.11Heath testified that he believed Fullmer so advised him. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDat work.He remained away from work for approximately 60 days during whichtime the Respondent Company paid him his full salary and also paid his medical,hospital, and doctor bills, less the amount paid by the employees' sick benefitfund.In December 1950, Hampton again remained away from the refinery claimingthat he was unable to work because of the illness due to the previous injury.The Respondent Company continued to pay him his full salary from the date ofhis illness until the middle of February 195118Heath testified that since the Respondent Company had paid all Hampton'ssalary, medical, hospital (less what the employees' sick benefit fund had paid),and doctors' bill for both illnesses, he "ordered [Hampton] cut off the payroll[as of February 15, 1951] because his illness account amounted to well over athousand dollars.The company had to draw the line somewhere as to how farthey will go in those extreme cases."Heath further testified without contra-diction, and the undersigned finds, that Hampton's doctor informed him thatHampton's December illness was not caused by his previous injury.Heath's explanation as to why he ordered Hampton "cut off the payroll" as ofFebruary 15, seems to the undersigned reasonable and fair.Under the circum-stances, the undersigned finds that Hampton was not refused his salary for thelast 2 weeks of February 1951, for the reasons alleged in the complaint.Ac-cordingly, the undersigned will recommend that the allegations of the complaintas to Adrian Hampton be dismissed.IV.THE ALLEGED UNFAIR LABOR PRACTICESOF THE RESPONDENTTRUSTEESThe complaint alleged that the Respondent Trustees discharged Charles A.Ransom on or about March 7, 1951, and thereafter refused to reinstate him,because of Ransom's activities on behalf of the Union or because Ransom hadengaged inprotected concerted activities with the Respondent Company's em-ployees.The answer admits the discharge but denies that it was violative of theAct.On June 1, 1950, Ransom was hired by the Respondent Trustees. On June 22,he was handed a letter which confirmed his employment, fixed his compensation,and outlined his duties.The letter specifically stated that he was being em-ployed as watchman and that it was his duty to carefully watch and protectthe warehouse which houses the sugar which the Respondent Company hadpledged to the Respondent Trustees.When the campaignis inprogress, that is, when the sugar beet crops havebeen harvested and the sugar is being refined, there is no need for a person toguard the warehouse.During that period, Ransom is dropped from the Respond-ent Trustees' payroll and he then becomes a laborer for the RespondentCompany.When the campaign closes, Ransom returns to the employ of Respond-ent Trustees.Because of this dual employment, Ransom believed that he was eligibleto join the Union and to vote in the February 1951 Board election. The Uniondenied Ransom membership because he was a watchman 20 and the Board',field examiner who conducted the election challenged Ransom's right to votefor the same reason.Ransom testified that on February 25, 1951, Heath said to him, "Charley, ... Iwould advise you to find another job, I don't care to have anyone aroundhere that isn't satisfied with the way things are going, there will be somemore of the boys will have to leave" ; that he never had any previous discussion19Hampton returned to work on or about March 1, and has been employed since.20 The campaign season lasts about 5 or 7 weeks. FRANKLIN COUNTY - SUGAR COMPANY237withReath regarding his job,except that in October 1950,while on- theRespondent's payroll,he asked Heath for a higher rate of pay; and that onMarch 9, 1951,he was handed a letter notifying him of his discharge,effectivethe next day.Regarding the discharge of Ransom,Heath frankly testified as follows :Well,the situation was reported that he (Ransom)was quite unhappywith his work,he was complaining about his pay, grumbling about workingseven days a week;and that situation was reported to the custodian, andthe custodian reported it to me,and we reported it to the Trustees. Ithink in our report I said just about what Mr. Ransom testified to yesterday,that it looked that he ought to look for something else to do .. .Ransom frankly admitted that he had told the two other watchmen thatthey were not receiving enough pay for the work they were doing.-There is absolutely no evidence in the record, either direct or indirect, thatthe Respondent Trustees were ever advised that Ransom was interested inthe Union,that he applied in October 1950,for membership therein, that inFebruary 1951,he presented himself at the polling place and attempted to casta'ballot in the Board election,or that he attended a union meeting in February1951.Under those circumstances,it cannot properly be found that the Respond-ent Trustees discharged Ransom,and thereafter refused to reinstate him, forthe reasons alleged in the complaint.Nor can the Respondent Companyproperly be charged with violating the Act because of Ransom's discharge forat the time of his discharge,Ransom was not an employee of the RespondentCompany within the meaning of Section 2 (3) of the Act21 Accordingly, theundersignedwillrecommend that the complaint as to the Respondent Trusteesbe dismissed.Iv. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Company set forth in section III, above,occurring in connection with the operations of the Respondent Company de-scribed in section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and such of them as havebeen found to constitute unfair labor practices, tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent Company has engaged in unfair laborpractices, violative of Section 8 (a) (1) of the Act, it will be recommended thatit cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.The unfair labor practices found to have been engaged in by the RespondentCompany are of such a character and scope that in order to insure the em-ployees their full rights guaranteed them by the Act it will be recommendedthat the Respondent Company cease and desist from in any manner interferingwith, restraining, and coercing its employees in their right to self-organization 2'It will be further recommended that the allegations of the complaint that theRespondent Company discharged Charles A. Ransom, Harold W. Gayman, Mer-lin Durrant, S. R. Jensen, J. B. Dursteler, Daniel Johnson, and Frank Van Fleet,and thereafter refused to reinstate them, in violation of Section 8 (a) (3) ofthe Act, be dismissed.nCf.May Department Stores,59 NLRB 976,affd. 154 F.2d 533(C. A. 8).Butler Bros.,41 NLRB 843,affd. as mod. 134 F. 2d 981(C. A. 7).m May Department Stores V. N. L.R. B.,826 U.8.376. 238DECISIONSOF NATIONAL -LABOR RELATIONS BOARDIt will be further recommended that the allegations of the complaint thatthe Respondent Company refusedsicknesspay to Adrian Hampton for the monthof February 1951, in violation of Section 8 (a) (3) of the Act, be dismissed.Since it has been found that the Respondent Trustees have not engaged inunfair labor practices, the undersigned will recommend that the allegations ofthe complaint with respect to them, be dismissed.On the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CoNcLUsIoNs or LAW1.Beet Sugar Refinery Employees FederalLabor UnionNo. 24792, affiliatedwith AmericanFederation of Labor, is a labor organizationwithin themeaningof Section 2 (5) of the Act.2.By interrogating an employee regarding his union sympathies,by threaten-ing an employee with reprisal if he persisted in his unionization efforts, and byotherwise interferingwith,restraining,and coercing its employees in the exer-cise of therights guaranteed in Section7 of the Act, theRespondent has engagedin, and is engaged in, unfair labor practices,within the meaning of Section 8 (ay(1) of the Act.3.Theaforesaid unfair labor practices are unfair labor practices within the'meaning of Section 2 (6) and(7) of the Act.4.By laying off CharlesA. Ransom, Harold W.Gayman,Merlin Durrant, S. R.Jensen, J.B. Dursteler,Daniel Johnson, and Frank Van Fleet,the RespondentCompany did not violatethe Act.5.By not giving AdrianHampton sickness pay for the monthof February1951, the Respondent Company didnot violatethe Act.6.Respondent Trustees did not violate the Actas alleged in the complaint.[Recommendations omitted from publication in this volume.]HAMPTON ROADS BROADCASTING CORPORATION(WGH)andAMERICANFEDERATION OF RADIO ARTISTS,AFL, PETITIONER.Case No. 5-RC-969.July 15,1953Supplemental Decision and Second Direction of ElectionOn April 4, 1952, the Board issued a Decision and Direction ofElection 1 in the above-entitled case in which a majority of the Boardrejected the Petitioner's request for a unit confined to all employeesappearing before the microphone and found that thesoleappropriateunit was one encompassing all employees engaged in announcing andprograming duties.Member Styles dissented in a separate opinionon the ground that the unit confined to the employees appearing beforethe microphone was also appropriate.Member Peterson did notparticipate in that decision.198 NLRB 1090.100 NLRB No. 1.